Citation Nr: 1402745	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for residuals of right-sided facial burns.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1973.  He also served with the Army National Guard from July 1986 to October 1989.

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal. 

The issues of entitlement to service connection for right ear hearing loss, residuals of right-sided facial burns, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a left eye disability attributable to active service.  Refractive error of the left eye was not subject to a superimposed disease or injury during active service.  


CONCLUSION OF LAW

A left eye disability, to include refractive error, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this case, the notice requirements were met in an October 2007 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, and what part VA will attempt to obtain.  The letter also provided notice of how disability ratings and effective dates are determined.  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Veteran's service treatment records were obtained along with all identified and available post-service treatment records.  The Board notes the Veteran's records from the Social Security Administration (SSA) have not been obtained and the Veteran has not been afforded a VA examination concerning his claimed left eye disability.  However, as will be discussed below, the evidence does not indicate that the Veteran has a left eye disability other than a refractive error.  As such, obtaining his SSA records or a medical examination would be of no consequence to the resolution of the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran testified during a Board hearing in May 2012, at which time the undersigned explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge or an Acting Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran contends that he has a current left eye disability resulting from an injury he sustained during service.  He testified that during boot camp, a grenade exploded and a piece of shrapnel went into his eye and blinded him.  See Board Hearing Transcript (Tr.) at 7.  Although he regained his vision, he said that he has had to wear glasses since the injury and that he has a "hole" in his eye.  Id. at 8.

The Veteran's service treatment records are unremarkable and do not contain any indication of an eye injury during active service.  At his November 1972 induction examination, his eyes were normal and left eye visual acuity was 20/25 (distant vision).  Four days later, an optometry record indicates that his left eye visual acuity was 20/40 and he was prescribed glasses.  At his May 1973 discharge examination, his eyes were normal and his left eye visual acuity was 20/20 (distant vision).  He denied having any eye trouble or having worn glasses.  

The Veteran's National Guard records are also unremarkable and do not contain any indication of an eye injury.  At his July 1986 enlistment examination, his eyes were normal with uncorrected left eye visual acuity of 20/200 (distant vision) and 20/40 (near vision).  A refractive error was noted; left eye visual acuity corrected to 20/20 with glasses.  The Veteran denied having any eye trouble and reported that he wore glasses. 

A November 1990 VA outpatient treatment record reflects that the Veteran complained of decreased vision.  Congenital myopia was noted.  It was also noted that the Veteran had a left eye "retinal hole with free floating operculum" that appeared stable.  

A November 2003 VA outpatient treatment record reflects that the Veteran was concerned about an eye problem, stating that he was told he had a "hole" in his left eye during an examination for glasses in 2001.  There was no abnormality detected on an undilated examination.  Left fundoscopic examination was grossly normal.  He was referred for an eye consultation.  A July 2004 ophthalmology note reflects that the Veteran reported a questionable hole in the iris of his left eye.  The physician examined the Veteran and noted that there were no holes in the iris or retina.  Other than a refractive error, no abnormalities were found.  In September 2005, refractive error was noted with no other eye abnormalities.  

Initially, the Board notes that refractive error of the eyes is considered a congenital or developmental defect, and is therefore not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Thus, such a disorder requires more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  This has not been shown here.  

Although the Veteran is competent to report that he injured his left eye during boot camp, the Board finds that his statements are not wholly credible.  The Veteran has been diagnosed with paranoid schizophrenia and had exhibited symptoms of a thought disorder, including delusions and disorientation.  See, e.g., a May 1978 discharge summary from Fort Logan Mental Health Center, an August 1983 VA examination, a May 1991 VA discharge summary.  For this reason, the Board finds the contemporaneous medical records are much more probative.  In this case, the contemporaneous medical records do not indicate that the Veteran sustained an eye injury in service.  Furthermore, the Veteran denied having a history of eye trouble at his May 1973 discharge examination.  Hence, the weight of the evidence does not reflect that the Veteran sustained an eye injury in service.

Although a retinal hole was noted in November 1990, the evidence does not reflect that this was incurred during active duty or during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) for the National Guard.  Moreover, the evidence indicates that the Veteran has not had a retinal hole since filing his claim for service connection.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Veteran has not been diagnosed with a disability for which service connection may be granted.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a left eye disability.   Therefore, the benefit of the doubt doctrine is not for application and the claim is denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left eye disability, to include refractive error, is denied.


REMAND

The Board has determined that before it can adjudicate the matters remaining on appeal, additional development is required.

As noted above, the Veteran served with the Wyoming Army National Guard from July 1986 to October 1989.  A June 11, 1987 service treatment record indicates that a heater blew up in his face and he sustained minor superficial burns to the right side of his face.  It is unclear, however, whether the Veteran currently has residuals from this injury and, if so, whether the injury occurred during a period of ACDUTRA or INACDUTRA.  Therefore, he should be afforded a VA skin examination and his periods of ACDUTRA and INACDUTRA should be verified.

The Veteran also contends that he has a current low back disability resulting from an injury he sustained during summer camp in 1987.  See Board Hearing Tr. at 12.  He testified that he originally injured his back during civilian life in 1976, but reinjured his back during summer camp when he fell while trying to grab onto the tailgate of a National Guard truck.  Id. at 10-11.  He stated that he did not report the injury and, as such, there are no related treatment records.  However, later VA treatment records show evidence of a chronic lumbosacral strain, possible mild arthritis, and disc disease.  See a November 1990 Medical Record Report (VA Form 10-9034a), a May 1991 discharge summary, and a July 1995 X-ray report.  Under these circumstances, the Board finds that a VA examination and medical opinion is needed to make a determination on this claim.

In addition, the Veteran contends that his right ear hearing loss is a result of an in-service injury to his ear drum and/or exposure to weapons fire during training exercises in service.  See Board Hearing Tr. at 6-7.  At his November 1972 entrance examination, testing of the Veteran's right ear revealed a puretone threshold of 30 decibels at 4000 Hz; however, VA's threshold requirements for a hearing loss disability were not met.  See 38 C.F.R. § 3.385 (2013).  At his May 1973 discharge examination, puretone thresholds were within the normal range from 500 to 4000 Hz.  A July 1986 enlistment examination for the National Guard reflects that the Veteran had a right ear puretone threshold of 40 decibels at 4000 Hz, therefore meeting the requirements of  38 C.F.R. § 3.385.  On the corresponding Report of Medical History, the medical officer noted "hearing loss service related."  Under these circumstances, the Board finds that a VA examination and medical opinion is needed to make a determination on this claim.  

A review of the claims file reflects that the Veteran applied and received SSA disability benefits.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

The Veteran also receives ongoing treatment from the VA Eastern Colorado Health Care System.  On remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's periods of ACDUTRA and INACDUTRA with the Wyoming National Guard.  Reports of retirement points, which are currently of record, do not contain the necessary information in this regard.  A line of duty determination should also be sought regarding the burn injuries the Veteran sustained on June 11, 1987.  If this information is not verifiable or cannot be obtained, clearly document the claims file to that effect and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the SSA records pertinent to any claim filed by the Veteran for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain any outstanding treatment records for the Veteran from the VA Eastern Colorado Health Care System dated since September 2007.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After the development requested in items 1 through 3 is completed, schedule the Veteran for a VA skin examination to specifically address whether he has any chronic residuals from the burn injuries he sustained on June 11, 1987.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify all current chronic skin disabilities, to include any scarring, dryness, or skin sensitivity.  With respect to each diagnosed disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to the burn injuries that occurred on June 11, 1987.  

A comprehensive rationale for all opinions expressed should be furnished.

5.  After the development requested in items 1 through 3 is completed, schedule the Veteran for a VA spine examination to specifically address the nature and etiology of his claimed low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify all current low back disabilities.  With respect to each diagnosed disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability manifested during service or within one year of discharge, was aggravated by service, or is otherwise a related to service.  In rendering this opinion, the examiner should consider and discuss the Veteran's lay assertions regarding his history of multiple back injuries.  

A comprehensive rationale for all opinions expressed should be furnished.

6.  After the development requested in items 1 through 3 is completed, schedule the Veteran for a VA audiology examination to assess the nature and etiology of any right ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to confirm whether the Veteran currently has right ear hearing loss that meets the threshold requirements of 38 C.F.R. § 3.385.  If so, after examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to the following:

a.  Did the Veteran have any right ear hearing loss at entrance to active duty in November 1972?  

b.  If so, was there an increase in or aggravation of the Veteran's right ear hearing loss during active duty from November 1972 to May 1973?  

c.  If there was an increase or aggravation of right ear hearing loss, is there clear and unmistakable evidence (obvious and manifest) that the increase in hearing loss was due to the natural progress of the disease?  

d.  Notwithstanding the answers to (a) through (c), is it at least as likely as not (a 50 percent probability or greater) that any current right ear hearing loss is related to noise exposure during active duty or a period of ACDUTRA or INACDUTRA?  

In rendering the above opinions, the examiner should accept as true the Veteran's statements that he was exposed to loud noise from weapons fire during training exercises in service.  

A comprehensive rationale for all opinions expressed should be furnished.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


